Warren E. Burger: Mr. Bennett.
Robert W. Bennett: Mr. Chief Justice and may it please the Court. Appellant's constitutional arguments are premised on an attempt to identify this case with the situation presented in Maher against Roe. But this case is not like Maher against Roe and it differs in ways that are central to the constitutional analysis that is appropriate. In Maher, the plaintiff complained that the State favored normal childbirth over abortion and this Court held that it was permissible to express a value judgment in favor of childbirth. The value judgment was expressed by use of a medical assistance program in which refusal to fund elective abortions did no violence whatsoever to the medical assistance goals on which that program was grounded. If a woman desiring an abortion could not obtain one, she could go through normal childbirth with all medically necessary expenses paid and neither her life nor her health will be put in jeopardy.
Byron R. White: What if we disagree with you on what the medical goals as the fact are? What if -- what if we decided like the District Courts did that it's not inconsistent with -- with the Act?
Robert W. Bennett: I guess I'm -- I'm (Voice Overlap) --
Byron R. White: Well, with the Hyde Amendment it's -- it's not inconsistent, according to District Court.
Robert W. Bennett: Well, if the Hyde --
Byron R. White: That is --
Robert W. Bennett: -- if the Hyde Amendment, Your Honor, modified the State's obligations under Title XIX, then I would agree that the totality of the State judgment and the federal judgment was one which excluded those procedures. That's clear, but that would be true of any state discriminatory action. That does not prevent the application of the Equal Protection Clause, the equal protection analysis. Indeed, the Constitution commands the application of the Equal Protection Clause.
Byron R. White: Yes, but one of the reasons for saying it violated the Equal Protection Clause wouldn't be that it was inconsistent with the statute, which is what you were just arguing.
Robert W. Bennett: No, I'm -- I'm sorry. I was trying to distinguish this case from the situation in Maher.
Byron R. White: I know you were. Yes.
Robert W. Bennett: In -- in Maher, the State could express a value judgment, but do no violence to any health goals, do no violence to the general area of activity in which it itself had decided that it would undertake a very substantial program.
Warren E. Burger: Did Congress express a value judgment in the Hyde Amendment, do you think?
Robert W. Bennett: I'm sure that in some sense, Congress expressed a value judgment. Indeed, I think Congress expressed a pure sort of value judgment that abortions were evil and hence, federal money was not to be associated with that.
William H. Rehnquist: Mr. Bennett, I am a little bit confused in the same way my Brother White is. Is this a --
Robert W. Bennett: Mr. Justice White.
William H. Rehnquist: Mr. Justice White [Laughs]. Is this a -- is this a statutory as opposed to a constitutional argument that you're making now --
Robert W. Bennett: With both.
William H. Rehnquist: -- or is it a constitutional argument, but somewhat different than the other parties have made?
Robert W. Bennett: I take it that all constitutional arguments about discrimination must define the area in which the discrimination takes place and against which the discriminatory denial of a benefit must be judged.
William H. Rehnquist: I would think my question could be answered yes or no. I mean whether this is a constitutional argument you are now advancing or whether it's a statutory argument that really there isn't any constitutional question here for us to decide because the Hyde Amendment didn't change the requirements of the Medicaid Act.
Robert W. Bennett: I advance both those arguments, Your Honor --
William H. Rehnquist: You mean, you --
Robert W. Bennett: -- which the alternative.
William H. Rehnquist: Which were you advancing at the time Mr. Justice White asked?
Robert W. Bennett: The constitutional argument. The State obviously has wide discretion to choose its spending and regulatory activity, but when it does make a choice, that choice defines the area of discrimination for equal protection purposes. And regardless of the equal protection standard that is to be applied here, what Illinois has done cannot stand. The abortion decision centrally touches the health of indigent pregnant women. That theme has been reiterated time and again in this Court's decisions. And indeed the two or three provisions in abortion regulations that have been upheld, have all been, I would submit, carefully sculpted so as to avoid any serious jeopardy to the pregnant woman's health. Here, Illinois refuses to fund medically necessary abortions in pursuit, I would submit, of no legitimate interest at all. This Court has found that the State has a legitimate interest in protecting potential life.But Illinois was not attempting to protect potential life. What Illinois was doing was trying to prevent abortions with the view that a fetus was a human life in same sense that a two-year-old was and in the same sense that a 22 and a 44-year-old was. If Roe against Wade stands for any proposition, it must stand for the proposition that a State cannot proceed on that assumption, when proceeding on that assumption will do substantial harm to the interest of others involved.
Potter Stewart: Your constitutional argument, Mr. Bennett, is exclusively an Equal Protection Clause argument, is it?
Robert W. Bennett: Your Honor, the equal protection standards and the due process standards are obviously closely related.
Potter Stewart: Well, is it any part of your argument as indeed it seemed to me logically to be part of the -- your brother's argument in the preceding case that a State is under a constitutional duty to finance abortions quite a part from whether or not, it finances anything else?
Robert W. Bennett: No, Your Honor. We make no such claim.
Potter Stewart: So, it is basically an Equal Protection Clause.
Robert W. Bennett: It is a claim of discriminatory denial --
Potter Stewart: Right.
Robert W. Bennett: -- of public benefits.
Potter Stewart: That that were granted to others for similar things.
Robert W. Bennett: That is correct, for all medically necessary procedures.
Potter Stewart: It's -- it's not your claim that there's any duty on the State to finance abortions or indeed to finance anything for health?
Robert W. Bennett: That is correct, Your Honor. But this is not just any discrimination that the State has undertaken here.
Potter Stewart: It's -- according to you, it's unconstitutional discrimination.
Robert W. Bennett: Yes, but it's not even an ordinary unconstitutional discrimination. Because the discrimination here is against exercise of a fundamental right, a right that this Court has repeatedly recognized to be fundamental.That is the woman's interest in making the abortion decision for herself. Illinois --
Byron R. White: But Maher -- it's Maher --
Robert W. Bennett: Maher --
Byron R. White: Yes, said that -- said that Congress could do that or a State could do it in the first trimester, anyway.
Robert W. Bennett: No.
Byron R. White: I mean none of that -- it - it said as a -- Congress needn't -- needn't fund elective abortion.
Robert W. Bennett: That is correct. And we are not claiming --
Byron R. White: Even though it can't -- even though it trespasses on the results and the inability, practical inability of a woman to make her own decision.
Robert W. Bennett: That is correct, Your Honor. But in Maher there was no discrimination in a -- in the sense that the Equal Protection Clause makes relevant, because there was no jeopardy to the healthcare interest that the State had defined for itself, whereas here, there is disastrous significance. The State will fund all other medically necessary procedures, but these, it will not. And that is precisely a discrimination based on the woman's exercise of a fundamental right.
Warren E. Burger: Could the Illinois legislature provide an -- comprehensive program for drug addiction and not provide a comprehensive program for alcohol addiction or vise versa?
Robert W. Bennett: It might well, Your Honor, if it had a rational basis.
Warren E. Burger: Well, that's arranged. Just -- just take it as is.
Robert W. Bennett: Well, I would have to no know more about both drug addiction and --
Warren E. Burger: Most -- most of the time -- most of the time, state legislatures don't go to any great extent to telling us why.
Robert W. Bennett: I understand. Most state decisions to fund or not to fund, are justifiable by a value judgment in choosing between two goals.
Warren E. Burger: Or could they -- could they make the choice of one and not include the other? That's my question to you.
Robert W. Bennett: I would think they might well be able to. I -- without knowing more about the particulars of alcoholism and narcotics addiction, I -- I hesitate to make an unequivocal judgment, but my hunch would be that a State could make such a distinction. And it would be justifiable by the value judgment that alcoholism is a more significant problem or less, depending on how the judgment came out, in our society than was drug addiction. But, the State here is acting on the assumption that this Court has held to be impermissible, namely, that abortion is to be stopped and yet the -- and the people who's desired abortion, the State has chosen to stop and discriminate against are those of a helpless group of indigent citizens, those that the legislative process most easily can ignore when it decides to launch upon a discrimination. Justice Rehnquist asked this morning, whether one had to assume that legislators were irrational in order to decide that they had adopted an irrational means to the pursuit of a legitimate objective. I would point out first of all that there is no legitimate objective here, but even if there were a legitimate objective that the Illinois legislature had in mind, it is not at all necessary to assume that legislators may or did have acted irrationally as individuals, in order to conclude that the constitutional test of irrationality is met. Ever since James Madison and probably a long time before, our constitutional theorists recognized that a legislative majority would often be tempted to ignore utterly the interest of a legislative minority. And the judgment on a legislative level that the costs that have been exacted from a minority are too great is what justifies the conclusion that what the legislature has done isn't an irrational means to pursuit, even of legitimate objectives.
William H. Rehnquist: Well that's the easiest --
Harry A. Blackmun: May I -- may I ask --
Robert W. Bennett: After you, sir.
William H. Rehnquist: That's easy to see in the case of the Bill of Rights where you can't say that because appointed counsel costs so much, the -- the State legislatures are going to get together and say, “We're not going to point it in the State and therefore, we're not irrational and therefore, this is okay.” Obviously, that would be the wrong result because that is specifically proscribed in the Sixth Amendment. But when you come to the Equal Protection Clause, this in -- and the standard is the so-called rational basis, then to say that the legislature has in mind a -- a goal which is perfectly acceptable, but was totally irrational in pursuing it, to -- to my mind, it does mean that -- that they belong in a bughouse.
Robert W. Bennett: Forgive me, Your Honor. I read your dissent in Weinberger against -- or your concurrence in Weinberger against Wiesenfeld to reach exactly that conclusion about the discrimination there. I don't understand how a State could ever have a legitimate objective and there could be any content to the requirement that they pursue a rational means unless this Court at some level was willing to make a judgment that the State had simply gone too far in exacting cost from a helpless political minority. I take it that that is precisely what the rational basis test both under the Equal Protection Clause and under the Due Process Clause means. But I would repeat that we are not here dealing with an ordinary -- even an ordinary unconstitutional discrimination, but rather a discrimination against a woman's exercise of her fundamental rights.
Harry A. Blackmun: May I come to the question I was about to ask. You are arguing as I understand it, that there is no legitimate state interest.
Robert W. Bennett: That's correct, Your Honor.
Harry A. Blackmun: Did -- did the District Court in your case, agree with that?
Robert W. Bennett: Yes, the District Court -- well --
Harry A. Blackmun: I -- I understood the District Court recognized a legitimate state interest, I -- I understood the District Court recognized a legitimate state interest, but weighed it against the interest of -- for which you're advocating.
Robert W. Bennett: I think that the District Court's language sort of straddled the -- the two conclusions.
Harry A. Blackmun: But you can't point any language in the District Court that goes as far as you have gone, can you?
Robert W. Bennett: Well, the District Court did characterize what the State had done as illegitimate. It said it had no legitimate interest in favoring potential life at the expense of --
Harry A. Blackmun: But no legitimate interest in -- in -- no legitimate -- none of the legitimate interest identified by the Solicitor General? He identified two primarily that is a --
Robert W. Bennett: Yes.
Harry A. Blackmun: -- the State interest in -- in bringing a -- a fetus to a normal type birth and the State interest in not expending public funds to further a cause which a large segment of population perceives to be an immoral one. I'm not passing out my judgment on those interests. I'm just asking whether or not, the District Court below in this case, found no such state interest.
Robert W. Bennett: Well, all I can say, Your Honor, is that the District Court did not articulate its conclusion in those terms. It subsumed its conclusion of illegitimacy -- within its conclusion of illegitimacy, it has subsumed an articulation of the interest that the State was ignoring here.
Warren E. Burger: Did the 1973 opinion say something -- have something to say about the interest of the State in encouraging natural birth and normal term birth.
Robert W. Bennett: The Roe against Wade and Doe against Bolton did recognize a legitimate state interest in furthering potential life, but the -- those opinions also addressed the balance that a State was permitted to make. And even in the third trimester, when the State's interest was held there to be compelling and concluded that even in that third trimester, a State could not forbid abortion when that would post jeopardy to the pregnant woman's life or health. That I think is essentially equivalent to the exact rationality balance that we're asking this Court to make even on the assumption that Illinois' interest here was to further potential life, which it was not. Illinois wanted to stop abortions and it was willing to adopt a healthcare funding program to do that, because that was the only means that it saw available to it. And the victims of that desire are precisely the most helpless of Illinois' citizens. Maher against Roe --
Lewis F. Powell, Jr.: May I ask this question? What was the State interest involved in Maher, you call it Maher against Roe? We found a legitimate state interest in that case.
Robert W. Bennett: That is correct. You found a legitimate state interest in furthering potential life --
Lewis F. Powell, Jr.: That's right.
Robert W. Bennett: -- and in expressing a value judgment in favor of childbirth. The --
Lewis F. Powell, Jr.: But that, you -- you --
Robert W. Bennett: -- potential life, I'm -- I'm suggesting, is not involved here because Illinois was not actually pursuing that interest.
Lewis F. Powell, Jr.: Does Illinois -- a record of -- the legislative record, supports your view as what to his purposes were?
Robert W. Bennett: Yes, Your Honor. The Illinois legislative records supports that view, but you don't even have to resort to that.Illinois in 1975 and again in 1979 adopted legislation which articulates that view, of when life begins and of the interest that it is furthering and the State in its brief embraces that as a Statement of what they refer to as the State's interest in fetal life. Maher against Roe as you just indicated spoke of a State favoring normal childbirth and appellants would like to expand that language to include all childbirth and then claim that Illinois is serving that interest, but Illinois has no actual interest in increasing the number of unwanted births. Illinois' Medicaid program even funds nontherapeutic sterilizations. What Illinois is doing is effectively coercing indigent women to have abnormal childbirths, sometimes resulting in death. The United States argument is that death is okay too. The United States says that it would be perfectly rational for a State to decide for the Congress or for the State -- for a State to decide not to fund any abortions under its medical assistance program.
Potter Stewart: But you -- I thought you agreed that it would be perfectly constitutional for a State to decide not to fund any healthcare of any kind?
Robert W. Bennett: I do agree.
Potter Stewart: Well, then death's involved there, isn't it?
Robert W. Bennett: Death is involved there, but death is involved in all sorts of things and states --
Potter Stewart: (Voice Overlap) --
Robert W. Bennett: That's correct. But -- but also, all sorts of judgments to fund or not to fund that a State makes, may have implications for the longevity of the population. But the Equal Protection Clause insists that we look at the context in which the State discrimination takes place. For then, the State has itself, told us of great deal about the things that it values and here the State has said, “For everyone else, health is of surpassing significance, but not for this one group that we will disfavor.” That is a classic, I would submit, a classic case of discrimination where the Equal Protection Clause test comes into play.
William H. Rehnquist: What if -- what if the Illinois legislature had said that, “We will fund all treatments medical -- medically necessary, except for rabies and that we have come to the conclusion from evidence that the chances of survival of rabies are 1 in 100, once a person gets it. And we just don't want to spend our money there, money can be -- a lot of money can be spent that way and it just isn't worth it, even though what we realized that people will -- might recover, if they -- if they were treated of, but it would only 1 out of 100.”
Robert W. Bennett: There being no fundamental right involved, I take it that only the rational basis test would then be properly applied and that state interest in conserving the fund, so as to maximize the healthcare benefit in its program, would be a rational basis. I take it that the -- this Court's decision in Geduldig, rested on an analysis similar to that. But here, of course, what Illinois does cause the stray -- State's substantial funds thus, not only exacerbating the health problems of pregnant women when they cannot obtain a medically necessary abortion, but of the health problems of others as well, because the State -- the program actually cost more, because of the refusal to fund medically-necessary abortions. So that justification, even if it had motivated the State, is not available here and of course, it did not motivate the State, Illinois.
Potter Stewart: Is your -- is your equal protection argument confined to the what you submit as unconstitutional discriminatory classifications of -- in the -- of all other healthcare and of not giving healthcare to -- in the case of abortions or is it -- do you refine it as between men and women and between teenagers and adults and so on?
Robert W. Bennett: No, Your Honor. We make no claim that there is sex discrimination here, for instance. Though, I -- I would argue that --
Potter Stewart: You could --
Robert W. Bennett: -- actual real life impact of the discrimination is relevant to the analysis.
Potter Stewart: Well then, but do you -- but you don't.
Robert W. Bennett: I don't claim any special constitutional scrutiny is involved here, because of a discrimination on the basis of sex. I do not think that there was any --
Potter Stewart: So, it's purely a discrimination as between all other healthcare and -- and healthcare and -- and -- which will be implicated in financing abortions --
Robert W. Bennett: That is correct.
Potter Stewart: -- the therapeutic abortions.
Robert W. Bennett: That is correct, Your Honor.
Potter Stewart: Thus, you can find your equal protection case to that.
Robert W. Bennett: That's correct.
John Paul Stevens: Mr. Bennett, I understood you to say that the program was a holocaust for money, because they deny funding for abortions. Is the -- does the record establish that because it's entirely possible that there would be fewer than the number of unfunded abortions, doesn't necessarily mean all those went to full term. There could be abortions that were obtained by the means.
Robert W. Bennett: That the record quite conclusively establishes it. The State doesn't dispute it. The United States doesn't dispute it. The intervenors do dispute it.
John Paul Stevens: I mean not just the comparison between abortion and -- and childbirth, but the total program is more expensive because of this exception.
Robert W. Bennett: That is correct, Your Honor.
Potter Stewart: Well, that's assuming the same number of pregnancies?
Robert W. Bennett: No, I don't think it's necessary to assume it.
Potter Stewart: And when just arguably, if -- if this statute is upheld, there will be fewer pregnancies.
Robert W. Bennett: Yes. Well, I -- I understand the argument. Now, Mr. Hardy, made that argument in an Arizona law journal article that the intervenors have repeatedly relied upon although I think that in their most recent submissions, they have somewhat backed away from it and perhaps that's a sign of the weakness of the argument.
Potter Stewart: In request, we don't know, but at least arguably this might inhibit carelessness, might it not?
Robert W. Bennett: Well, it arguably might, but the amount of carelessness that it would have to inhibit --
Potter Stewart: Who knows?
Robert W. Bennett: Well -- but it would have to be enormous in order to make this action not costly for the State. Mr. Hardy's argument is based on some studies done in Japan and in Eastern Europe where abortions were made available freely, not in response to medical necessity. And even there, the mathematics that he employs comes out a little strain. We addressed this argument at more length in some of our briefs in the lower court and our brief in this Court does refer to those submissions which are in the record.
Warren E. Burger: Let me go back again with the hypothetical about program for care and for -- drug addicts. Would you think it's reasonable from general knowledge available to everybody that there is a higher incidence of drug addiction among the youth and the poor on this country, than other categories?
Robert W. Bennett: It could be.
Warren E. Burger: Well, it's been widely stated by many experts. Assume that to be true then, assume it. Then does not the denial of -- of drug addiction program that have the same or similar equal protection flaws that you argue here?
Robert W. Bennett: No, I don't think so, Your Honor. The State has to make judgements about some activities it will undertake and others that it will not. Here, the State has made that judgment and it is within the context -- within a state-defined context that the discrimination takes place. If drug addiction problem were part of a larger hole in which it made sense to view it as an integral part of that larger hole and the State discriminated it against drug addiction, then we would have the classical equal protection questions presented.
William H. Rehnquist: Will you say that although the State has adopted both the affirmative and the negative part, the negative part simply is inconsistent with the affirmative part?
Robert W. Bennett: When the State discriminates --
William H. Rehnquist: That's where it amounts to, isn't it?
Robert W. Bennett: No. Here, the negative part, I – I repeat, is in the service of an illegitimate interest. But if we were to assume that it was in pursuit of a legitimate interest, then the State would be permitted under the Equal Protection Clause to call upon that interest in order to provide the justification for the discrimination, but that is – but the judgment of whether you have a sufficiently rational relationship to the pursuit of a legitimate interest is one of the Equal Protection Clause commands this -- this Court to make. The United States' understanding of the Equal Protection Clause in the context of a funding program such as this, I submit, drains that clause of all human content. But legislation serves human ends and its rationality must be judged in terms of human cause. If there are no more questions, Your Honor, with the reasons stated, I would ask that the judgment of the court below be affirmed.
Warren E. Burger: You have about three minutes remaining, Mr. Wenzel.
William A. Wenzel, III: Mr. Chief Justice and may it please the Court. We would like to reply to three points. The first point, regards the record in the case below involving the effectiveness of alternative treatment. The record does contain the affidavit of Dr. Jasper Williams at the Appendix 97. And Dr. Williams did state in his affidavit that alternatives to abortion were available, which were effective and as effective, the State submits that no purposeful discrimination is intended by the Illinois General Assembly to harm the State's interest or the interest in maternal health. This is also supported in the Appendix 138 by a survey put together by the Center for Disease Control. That survey concluded that there was no increase in abortion-related complications, observed after the implementation of the Hyde Amendment in the project. It is the willingness of the State of Illinois to fund alternatives to abortion which we believe satisfies within the context of a non-comprehensive medical assistance program for the indigent, the standard of reasonableness.
Potter Stewart: According to one of a – at least one of the amicus briefs, that's precisely the constitutional vice of what Illinois has done, when it finances sterilization for example.
William A. Wenzel, III: The equal protection discrimination that I understand the plaintiffs were making is that Illinois has selected out of all the necessary medical categories of care, solely medically necessary abortions. We have argued --
Potter Stewart: And find – and does finance alternatives?
William A. Wenzel, III: And does finance alternatives, but that is not an accurate statement of Illinois' practice, nor is an inaccurate statement of Illinois' obligations under the Medicaid Act. Illinois can, as this Court recognized in Beal, select which procedures to fund. The Court expressly stated that the State need not fund each and every kind of care or each of every procedure available. It is that discretion within the Medicaid program, coupled with Illinois' reasonable -- reasonable efforts to fund alternatives to complications of pregnancy, which satisfies the rational basis test for equal protection purposes. The second point we want to make is that contrary to the suggestions of the Solicitor General, the Hyde Amendment is at issue in this case. It's logically and we feel inextricably interrelated with plaintiff's statutory claims. It was placed in issue by all of the defendants and emotions for summary judgment. And finally, it is before this Court insofar as the final judgment order on review, incorporated the statutory rulings. Thank you.
Warren E. Burger: Mr. Solicitor General, you have about eight minutes remaining.
Wade H. McCree, Jr.: Mr. Chief Justice and may it please the Court. There are two points I'd like to make because I do not wish to permit two assertions to go unanswered. One assertion that was made was that the United States says that death is -- is okay. And I think this was the contention that I heard. This, of course, is not so. The other related contention was that the United States places fetal life above maternal life and that explicitly is not so, because the first exception in the Hyde Amendment provides that funding is available when the life of the mother would be endangered, if the fetus were brought to term. The second point I wish to make is that, since the entire Medicaid Act was passed to help indigents drawing a line within the program, then doesn't punish any of them. With those two comments, we will rest on our brief.
Warren E. Burger: Thank you, counsel. The case is submitted. We'll hear arguments next in Dawson –-